Beck, J.
Where a contest arises over the election of municipal officers, and the same is filed with and heard and determined by the ordinary of the county wherein such contest may arise, the decision by the ordinary iñ such contest is final, and in rendering it he does not act in a judicial capacity. Consequently the judge of the superior court did not err in refusing to sanction the certiorari which the plaintiffs in error sought to sue out for the purpose of having the decision of the ordinary in a contest of the nature indicated above reviewed and reversed. Carter v. Janes, 96 Ga. 280 (23 S. E. 201); Tugger v. Dart, 104 Ga. 179 (30 S. E. 624) ; Cutts v. Scandrett, 108 Ga. 620 (34 S. E. 186); Harris v. Sheffield, 128 Ga. 299 (57 S. E. 305).

Judgment affirmed.


All the Justices concur.